PER CURIAM.
The trial court summarily denied Appellant’s motion without attaching records or providing reasons. Perhaps the trial court believed the motion was successive because of the way Appellant labeled his motion. It is neither successive nor untimely. It is facially insufficient, however, but Appellant should have been given an opportunity to amend the motion. Spera v. State, 971 So.2d 754 (Fla.2007). The State properly concedes error.
REVERSED AND REMANDED.
SAWAYA, TORPY and LAWSON, JJ., concur.